DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06 June 2017. It is noted, however, that applicant has not filed a certified copy of the 201710420161.X application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,197,352 B2 in view of US 11,197,352 B2.
With respect to claim 1: A combination of patented claims 1 and 5 discloses a refrigerator, comprising a refrigerator body defining at least one containing space, a compartment door for opening and closing the at least one containing space separately, and a thawing device disposed in one of the containing spaces (claim 5), wherein the thawing device comprises: a cavity, defining a thawing chamber having a forward opening therein, the thawing chamber being configured for placement of an object to be processed; a device door, disposed at the forward opening of the thawing chamber and configured to open and close the thawing chamber; a radio frequency generation module, configured to generate a radio frequency signal; an upper electrode plate and a lower electrode plate, horizontally disposed on a top wall and a bottom wall of the thawing chamber respectively and electrically connected with the radio frequency generation module respectively to generate radio frequency waves of corresponding frequencies in the thawing chamber according to the radio frequency signal and thaw the object to be processed in the thawing chamber; and a detection module, configured to detect an incident wave signal and a reflected wave signal of an electrical connection wire connecting the radio frequency generation module to the upper electrode plate, and calculate a change rate of the dielectric coefficient of the object to be processed, obtaining a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal, and determining the thawing progress of the object to be processed (claim 1).
The recitation “according to a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal to determine the thawing progress of the object to be processed” in claim 1 of this application is not disclosed in claims 1-7 of U.S. 11,197,352 B2. 
However, this feature is disclosed at Col. 4 line 49 to Col. 6 line 2 of U.S. 11,197,352 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have “according to a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal to determine the thawing progress of the object to be processed” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 2: See claim 2 of U.S. 11,197,352 B2. 
With respect to claim 3: See claim 3 of U.S. 11,197,352 B2. 
With respect to claim 4: See claims 6-7 of U.S. 11,197,352 B2. 
With respect to claim 5: The “device air inlet”, “side plates”, and “device air outlets” defined by claim 5 of this application are not disclosed in claims 1-7 of U.S. 11,137,352 B2. 
However, these features are disclosed at Col. 7 lines 32-55 of U.S. 11,197,352 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “device air inlet”, “side plates”, and “device air outlets” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 6: The “distance” defined by claim 6 of this application are not disclosed in claims 1-7 of U.S. 11,137,352 B2. 
However, Fig. 7 of U.S. 11,197,352 B2 shows some distance between the thawing device 100 and the two transverse side walls of the containing space (chamber 220) provided with the thawing device 100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the distance between the thawing device 100 and the transverse side walls of chamber 220 to be 2 to 3 mm as claimed, because changing sizes/dimensions is within the level of ordinary skill in the art.
With respect to claim 7: See claims 6-7 of U.S. 11,197,352 B2 for the claimed “”power supply module”. 
The “first wire-passing port” in claim 7 of this application is not disclosed in claims 1-7 of U.S. 11,197,352 B2. 
However, this feature is disclosed at Col. 12 lines 24-56 of U.S. 11,197,352 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “first wire-passing port” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 8: The “elastic conductive loop” in claim 8 of this application is not disclosed in claims 1-7 of U.S. 11,197,352 B2. 
However, this feature is disclosed at Col. 8 lines 17-46 of U.S. 11,197,352 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “elastic conductive loop” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claims 9-10: The “tray” and “distance” in claims 9-10 of this application is not disclosed in claims 1-7 of U.S. 11,197,352 B2. 
However, these features are disclosed at Col. 7 lines 56-65 of U.S. 11,197,352 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “tray” and “distance” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,262,121 B2 in view of US 11,262,121 B2.
With respect to claim 1: A combination of patented claims 1, 7-10, and 12-13 discloses a refrigerator, comprising a refrigerator body defining at least one containing space, a compartment door for opening and closing the at least one containing space separately, and a thawing device disposed in one of the containing spaces (claims 1, 10, and 12), wherein the thawing device comprises: a cavity, defining a thawing chamber having a forward opening therein, the thawing chamber being configured for placement of an object to be processed (claims 1, 10, and 12); a device door, disposed at the forward opening of the thawing chamber and configured to open and close the thawing chamber (claims 1, 10, and 12); a radio frequency generation module, configured to generate a radio frequency signal (claims 1, 10, and 12); an upper electrode plate and a lower electrode plate, horizontally disposed on a top wall and a bottom wall of the thawing chamber respectively and electrically connected with the radio frequency generation module respectively to generate radio frequency waves of corresponding frequencies in the thawing chamber according to the radio frequency signal and thaw the object to be processed in the thawing chamber (claims 1, 10, and 12); and a detection module, configured to detect an incident wave signal and a reflected wave signal of an electrical connection wire connecting the radio frequency generation module to the upper electrode plate (claims 7 and 12), calculating a load impedance of the radio frequency generation module according to a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal (claims 7 and 12), and calculating a change rate of the dielectric coefficient of the object to be processed (claims 9 and 13) according to the calculated load impedance.
The recitation “according to a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal to determine the thawing progress of the object to be processed” in claim 1 of this application is not disclosed in claims 1-13 of U.S. 11,262,121 B2. 
However, this feature is disclosed at Col. 5 line 64 to Col. 8 line 6 of U.S. 11,262,121 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have “according to a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal to determine the thawing progress of the object to be processed” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 2: The “first rate threshold” and reduction of working power in claim 2 of this application is not disclosed in claims 1-13 of U.S. 11,262,121 B2. 
However, Col. 7 lines 46-51 of U.S. 11,262,121 B2 disclose using a threshold to stop working the radio frequency generation module. Cols. 4-7 of US 11,262,121 B2 disclose using thresholds and temperature sensors to reduce and/or stop power of the radio frequency generation module 230 for the same reasons.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “first rate threshold” and reduction of working power as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 3: The “second rate threshold” and stopping of working in claim 3 of this application is not disclosed in claims 1-13 of U.S. 11,262,121 B2. 
However, this feature is disclosed at Col. 7 lines 46-51 of U.S. 11,262,121 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “second rate threshold” and stopping of working power as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 4: See claims 5-6 of U.S. 11,197,352 B2. 
With respect to claim 5: The “device air inlet”, “side plates”, and “device air outlets” defined by claim 5 of this application are not disclosed in claims 1-13 of U.S. 11,262,121 B2. 
However, these features are disclosed at Col. 9 line 56 to Col. 10 line 18 of U.S. 11,262,121 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “device air inlet”, “side plates”, and “device air outlets” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 6: The “distance” defined by claim 6 of this application are not disclosed in claims 1-13 of U.S. 11,262,121 B2. 
However, Fig. 1 of U.S. 11,262121 B2 shows some distance between the thawing device 200 and the two transverse side walls of the containing space (chamber 120) provided with the thawing device 200. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the distance between the thawing device 200 and the transverse side walls of chamber 120 to be 2 to 3 mm as claimed, because changing sizes/dimensions is within the level of ordinary skill in the art.
With respect to claim 7: The “power supply module” and “first wire-passing port” in claim 7 of this application are not disclosed in claims 1-13 of U.S. 11,262,121 B2. 
However, these features are disclosed at Col. 9 lines 12-55 of U.S. 11,262,121 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “power supply module” and “first wire-passing port” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 8: The “elastic conductive loop” in claim 8 of this application is not disclosed in claims 1-13 of U.S. 11,262,121 B2. 
However, this feature is disclosed at Col. 11 lines 10-61 of U.S. 11,262,121 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “elastic conductive loop” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claims 9-10: The “tray” and “distance” in claims 9-10 of this application is not disclosed in claims 1-13 of U.S. 11,262,121 B2. 
However, these features are disclosed at Col. 10 lines 19-29 of U.S. 11,262,121 B2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “tray” and “distance” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

See the 02 June 2022 Notice of Allowance for U.S. Patent Application 16/706,147. 
If 16/706,147 has not issued as a patent as of the date of this Office action, Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-10 of U.S. Patent Application 16/706,147 in view of US 2020/0116417 A1. This is a provisional nonstatutory double patenting rejection.
If 16/706,147 has issued as a patent as of the date of this Office action, Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of the patent issued from U.S. Patent Application 16/706,147 in view of US 2020/0116417 A1.
With respect to claim 1: The claim numbers in the rejections below refer to claims 1-2 and 5-10 of Patent Application 16/706,147 as filed 21 April 2022. Those are the claims allowed in the Notice of Allowance dated 02 June 2022. 
A combination of claims 1 and 6-9 discloses a refrigerator, comprising a refrigerator body defining at least one containing space, a compartment door for opening and closing the at least one containing space separately, and a thawing device disposed in one of the containing spaces (claims 1 and 9), wherein the thawing device comprises: a cavity, defining a thawing chamber having a forward opening therein, the thawing chamber being configured for placement of an object to be processed (claim 1); a device door, disposed at the forward opening of the thawing chamber and configured to open and close the thawing chamber (claim 1); a radio frequency generation module, configured to generate a radio frequency signal (claim 1); an upper electrode plate and a lower electrode plate, horizontally disposed on a top wall and a bottom wall of the thawing chamber respectively and electrically connected with the radio frequency generation module respectively to generate radio frequency waves of corresponding frequencies in the thawing chamber according to the radio frequency signal and thaw the object to be processed in the thawing chamber (claim 1); and a detection module, configured to detect an incident wave signal and a reflected wave signal of an electrical connection wire connecting the radio frequency generation module to the upper electrode plate (claim 1), obtaining a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal (claim 1); and calculating a change rate of the dielectric coefficient of the object to be processed (claims 6-8).
The recitation “according to a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal to determine the thawing progress of the object to be processed” in claim 1 of this application is not disclosed in claims 1-2 and 5-10 of U.S. Patent Application 16/706,147. 
However, this feature is disclosed at [0059]-[0066] of U.S. 2020/0116417 A1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have “according to a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal to determine the thawing progress of the object to be processed” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 2: See claim 7 of U.S. Patent Application 16/706,147.
With respect to claim 3: See claim 8 of U.S. Patent Application 16/706,147.
With respect to claim 4: See claim 10 of U.S. Patent Application 16/706,147.
With respect to claim 5: The “device air inlet”, “side plates”, and “device air outlets” defined by claim 5 of this application are not disclosed in claims 1-2 and 5-10 of U.S. Patent Application 16/706,147. 
However, these features are disclosed at [0070]-[0072] of U.S. 2020/0116417 A1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “device air inlet”, “side plates”, and “device air outlets” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 6: The “distance” defined by claim 6 of this application are not disclosed in claims 1-2 and 5-10 of U.S. Patent Application 16/706,147. 
However, Fig. 9 of U.S. 2020/0116417 A1 shows some distance between the thawing device 100 and the two transverse side walls of the containing space (chamber 220) provided with the thawing device 100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the distance between the thawing device 100 and the transverse side walls of chamber 220 to be 2 to 3 mm as claimed, because changing sizes/dimensions is within the level of ordinary skill in the art.
With respect to claim 7: The “power supply module” and “first wire-passing port” in claim 7 of this application are not disclosed in claims 1-2 and 5-10 of U.S. Patent Application 16/706,147. 
However, these features are disclosed at [0069] and [0112] of U.S. 2020/0116417 A1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “power supply module” and “first wire-passing port” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claim 8: The “elastic conductive loop” in claim 8 of this application is not disclosed in claims 1-2 and 5-10 of U.S. Patent Application 16/706,147. 
However, this feature is disclosed at [0075] of U.S. 2020/0116417 A1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “elastic conductive loop” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
With respect to claims 9-10: The “tray” and “distance” in claims 9-10 of this application is not disclosed in claims 1-2 and 5-10 of U.S. Patent Application 16/706,147. 
However, these features are disclosed at [0073] of U.S. 2020/0116417 A1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the “tray” and “distance” as claimed, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 3, the recitation “containing spaces” should be “at least one containing space”. In line 12, the recitation “respectively” should be deleted. In line 17, the recitation “the dielectric” should be “a dielectric”. 
Claim 2 is objected to because of the following informalities: In line 3, the recitation “the working” should be “working”.
Claim 4 is objected to because of the following informalities: In line 2, the recitation “any one of the compartment doors” should be “the compartment door”.
Claim 5 is objected to because of the following informalities: In line 2, the recitation “the rear” should be “a rear”. In line 5, the recitation “the gas” should be “gas”. In line 5, the recitation “the outside” should be “outside”.
Claim 7 is objected to because of the following informalities: In line 3, the recitation “the rear” should be “a rear”. In line 3, the recitation “the electrical” should be “an electrical”.
Claim 8 is objected to because of the following informalities: In line 2, the recitation “the periphery” should be “a periphery”. 
Claim 10 is objected to because of the following informalities: In line 2, the recitation “the lower” should be “a lower”. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 would be allowable if a Terminal Disclaimer(s) is/are filed to overcome the double patenting rejection(s) set forth in this Office action. Such Terminal Disclaimer(s) should be to U.S. Patent 11,197,352 B2; U.S. Patent 11,262,121 B2; and the U.S. Patent that issues from Patent Application 16/706,147. 
The following is an examiner’s statement of reasons for allowance:
Grimaldi (US 2017/0055769 A1) is the closest prior art for teaching the features of claim 1 as a whole. However, Grimaldi is silent on the device including a detection module configured to detect an incident wave signal and a reflected wave signal of an electrical connection wire connecting the radio frequency generation module to the upper electrode plate. Grimaldi is further silent on obtaining a voltage and a current of the incident wave signal and a voltage and a current of the reflected wave signal; and calculating a change rate of a dielectric coefficient of the object to be processed. Grimaldi is further silent on determining a thawing progress of the object to be processed according to the change rate of dielectric coefficient to prevent the object from being excessively thawed.
Li (US 2017/0127707 A1) teaches (Paragraph 0072, 0073) a method and apparatus for controlling a cooking process of food with an emitting unit that emits a plurality of radio frequency signals (incident wave signals) and a receiving unit (detection module) that may receive a plurality of reflection or transmission signals of the radio frequency signals from the food. Li is silent on detecting the signals at an electrical connection wire connecting the radio frequency generation module to the upper electrode plate. However, Li further teaches (Paragraph 0074) that when the receiving unit is configured to receive the reflection signals, it can be placed on the same side of the food. In this case, the receiving unit and the obtaining unit can be integrated together as a single element. Additionally or alternatively, when the receiving unit is configured to receive the transmission signal, it will be placed on the other side of the food in opposition to the emitting unit. One of ordinary skill in the art would recognize to configure the unit of Li at the appropriate position to detect the emitted and reflected signals, such as the electrical connection wire connecting the radio frequency generation module to the upper electrode plate. Li further teaches (Paragraph 0078, 0079) using the emitted and reflected signals to calculate a dielectric property over time, wherein the obtained dielectric properties may be used to form a curve which illustrates the change of the dielectric property over time, and then the shape of the curve can be matched with those predetermined curves indicating the individual doneness level to obtain the doneness level indicated by the curve. As the slope of the curve represents the change rate of the dielectric property, matching the curves is the graphical equivalent of comparing the mathematical value of the change rate of the dielectric property to determine the doneness level. Li further teaches (claim 4) the dielectric property may be the dielectric constant. Li does not teach explicitly calculating the dielectric constant from the voltage and current of the incident and reflected wave signals, but is instead directed to capturing signal data in general. However, the relationship between these properties the voltages, currents, and dielectric constants is known in the art, as taught by Rawlins (Basic AC Circuits, 2nd Ed.). 
The allowable subject matter of claim 1 is the use of a change rate of a dielectric coefficient of the object to be processed according to a voltage and a current of the incident wave signal and a current and a voltage of the reflected wave signal to determine the thawing progress of the object to be processed. Li is directed towards cooking food, and the doneness level corresponds to a temperature range and status condition (warm, cold, firm, soft, etc.) as shown on the table of page 3 of Li. A thawing process would involve a state change of ice to liquid water that would affect the change rate of the dielectric constant in ways not contemplated by Li. Therefore, claim 1 is allowable in view of the prior art.
Claims 2-10 depend on claim 1, and are therefore also allowable in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637